              Case 1:19-cv-00894 Document 1 Filed 09/25/19 Page 1 of 4



                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                            Civ. No. 19-894

JENNINGS T380 BRYCO, .380 AUTO SN:1465076,

                Defendant-in-rem.


                   VERIFIED COMPLAINT FOR FORFEITURE IN REM

        Plaintiff, United States, brings this complaint in accordance with Supplemental Rule G(2)

of the Supplemental Rules for Certain Admiralty or Maritime Claims and Asset Forfeiture

Actions, and alleges as follows:

                                     NATURE OF THE ACTION

        1)      This is a civil action to forfeit and condemn to the use and benefit of the United

States of America property involved in violations of the 18 U.S.C. § 922(g)(1) and 18 U.S.C. §

924(a)(2) that is subject to forfeiture pursuant to 18 U.S.C. § 924(d)(1).

                                        DEFENDANT IN REM

        2)      The defendant in rem consists of the following:

                    Jennings T380 Bryco, .380 auto SN:1465076,
                    (hereafter referred to as “Defendant Firearm”).

        3)      The Defendant Firearm was seized by the Federal Bureau of Investigation on

October 7, 2014, in the District of New Mexico.

        4)      The Defendant Firearm is now, and during the pendency of this action will be, in

the jurisdiction of this Court.
                Case 1:19-cv-00894 Document 1 Filed 09/25/19 Page 2 of 4



                                      JunrsorcuoN LNo VrNUB

          5)     The United States District Court for the District of New Mexico has subject

matter jurisdiction under 28 U.S.C. $$ 1345, 1355(a) and 1356.

          6)     Venue for this civil forfeiture action is proper in this district pursuant to 28 U.S.C.

$$ 1355 and 1395, as acts or omissions giving rise to the forfeiture took place in this district and

the property is found in this district. Upon the filing of this complaint, the Defendant Firearm

will   be arrested by execution of a Warrant for Arrest In Rem in the District of New Mexico.

                                                   F.q.crs

          7)     Joshua Metts used Defendant Firearm in an attempted robbery to threaten the

security guard at a store located at 301 San Pedro Drive SE in Albuquerque, New Mexico.

          8)     Metts and Serena Carbagni were attempting to get a refund on a phone card at the

store. When the clerk advised Metts that it was not possible. Metts became upset, shoved the

clerk, and took multiple packs of cigarettes without paying. Metts and Carbagni exited the store.

          9)     A security guard approached Metts and Carbagni in a blue 1991 Cadillac El

Dorado. Metts pointed Defendant Firearm at the security guard. Metts told the guard not to call

911 as they fled the scene. Albuquerque Police Department (APD) responded to the scene.

          10)    On September 17,2014, an arrest warrant was issued for Metts.

          11)    On October 7,2014, officers executed a search warrant at 1527 Beverly Road

SW, Albuquerque, New Mexico and on the 1991 Blue Cadillac El Dorado.

          12)    On October 72,2016, a Federal jury fourd Joshua Metts guilty of bring a Felon in

Possession of a Firearm in violation    of   18 U.S.C. $$ 922(g)(1) and 924(a)(2), as charged   in   a


Superseding Indictment. See 15-cr-01502-WJ,Doc.52. The Superseding Indictment included a

forfeiture allegation for Defendant Firearm, Jennings T380 Bryco, .380 Auto SN:1456076.



                                                     2
              Case 1:19-cv-00894 Document 1 Filed 09/25/19 Page 3 of 4



                                    FrRsr   Cr..q.rN{   FoR RET.IBF'

        13)     The United States incorporates by reference the allegations in paragraphs      I

through 12 as though fully set forth.

        14)     18 U.S.C. $ 924(dX1) subjects to forfeiture any firearm or ammunition involved

in or used in any knowing violation of section 922(9).

        15)     Defendant Firearm is subject to arrest and forfeiture to plaintiff under 18 U.S.C.

$ 924(d)(1) because the property was involved in or used in knowing violation       of   18 U.S.C.


$ e22(g).
        WHEREFORE, Plaintiff seeks arrest of Defendant Firearm and forfeiture of same to

Plaintiff, determination of the validity and priority of claims of the Claimants and any Unknown

Claimants to the Defendant Firearm, costs and expenses of seizure and of this proceeding, and

other proper relief.

                                                          Respectfully submitted,

                                                          JOHN C. ANDERSON
                                                          United States Attorney


                                                          ,{pr
                                                          STEPHEN R. KOTZ
                                                          Assistant U.S. Attomey
                                                          P.O. Box 607
                                                          Albuquerque, NM 87103
                                                          (s}s) 346-7274




                                                    a
                                                    J
         Case 1:19-cv-00894 Document 1 Filed 09/25/19 Page 4 of 4




                                  28 U.S.C. $ 1746   DcclaRerloN


        I am a Special Agent with the Federal Bureau of Investigation who has read the contents

of the Complaint for Forfeiture In Rem to which this Declaration is attached; and the statements

contained in the complaint are true to the best of my knowledge and belief.

        I declare under penalty of perjury and the laws of the United States of America that this

Declaration is true and correct. except as to matters stated on information and belief. and as to

those matters. I believe them to be true.


       Dated: I
                a     rlrq                     wL-
                                              Leysha Lopez Recci, Special Agent
                                              Federal Bureau of Investigation




                                                 4
             JS 44 (Rev. 12/12)                          CIVIL1-1
                                   Case 1:19-cv-00894 Document COVER     SHEET Page 1 of 1
                                                                  Filed 09/25/19
             The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as
             required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
             required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                      DEFENDANTS
                                                                                                          J ENNINGS T380 B RYCO , .380 AUTO SN:1465076
 United States of America
                                                                                                           County of Residence of First Listed Defendant
  (b) County of Residence of First Listed Plaintiff                                                                               (IN U.S. PLAINTIFF CASES ONLY)
                              (EXCEPT IN U.S. PLAINTIFF CASES)                                             NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                      THE TRACT OF LAND INVOLVED.

                                                                                                          Attorneys (If Known)
 (c) Attorneys (Firm Name, Address, and Telephone Number)
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                    III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only)                                       and One Box for Defendant)
  1    U.S. Government              3   Federal Question                                                                       PTF       DEF                                         PTF       DEF
       Plaintiff                          (U.S. Government Not a Party)                         Citizen of This State            1         1    Incorporated or Principal Place          4        4
                                                                                                                                                    of Business In This State

  2    U.S. Government              4   Diversity                                               Citizen of Another State          2         2   Incorporated and Principal Place         5       5
        Defendant                       (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                Citizen or Subject of a           3         3   Foreign Nation                           6       6
                                                                                                    Foreign Country


        CONTRACT                                    TORTS                                       FORFEITURE/PENALTY                        BANKRUPTCY                     OTHER STATUTES
 110 Insurance                PERSONAL INJURY             PERSONAL INJURY                        625 Drug Related Seizure             422 Appeal 28 USC 158           375 False Claims Act
 120 Marine                  310 Airplane                 365 Personal Injury -                  of Property 21 USC 881               423 Withdrawal                  400 State Reapportionment
 130 Miller Act              315 Airplane Product             Product Liability                                                           28 USC 157                  410 Antitrust
 140 Negotiable Instrument        Liability               367 Health Care/                        690 Other                                                           430 Banks and Banking
 150 Recovery of Overpayment 320 Assault, Libel &            Pharmaceutical                                                                                           450 Commerce
     & Enforcement of Judgment    Slander                    Personal Injury                                                          PROPERTY RIGHTS                 460 Deportation
 151 Medicare Act            330 Federal Employers’          Product Liability                                                        820 Copyrights                  470 Racketeer Influenced and
 152 Recovery of Defaulted        Liability               368 Asbestos Personal                                                       830 Patent                          Corrupt Organizations
     Student Loans           340 Marine                       Injury Product                                                          840 Trademark                   480 Consumer Credit
     (Excludes Veterans)     345 Marine Product               Liability                                                                                               490 Cable/Sat TV
 153 Recovery of Overpayment      Liability             PERSONAL PROPERTY                                 LABOR                       SOCIAL SECURITY
                                                                                                 710 Fair Labor Standards              861 HIA (1395ff)                850 Securities/Commodities/
     of Veteran’s Benefits   350 Motor Vehicle            370 Other Fraud                                                                                                  Exchange
                                                                                                     Act                               862 Black Lung (923)
 160 Stockholders’ Suits     355 Motor Vehicle            371 Truth in Lending                                                                                        890 Other Statutory Actions
                                                                                                 720 Labor/Management                  863 DIWC/DIWW (405(g))
 190 Other Contract              Product Liability        380 Other Personal                                                                                          891 Agricultural Acts
                                                                                                     Relations                         864 SSID Title XVI
 195 Contract Product Liability
                             360 Other Personal              Property Damage                                                                                          893 Environmental Matters
                                                                                                 740 Railway Labor Act                 865 RSI (405(g))
 196 Franchise                   Injury                   385 Property Damage                                                                                         895 Freedom of Information
                                                                                                 751 Family and Medical
                             362 Personal Injury –           Product Liability                       Leave Act                                                             Act
                                 Medical Malpractice                                                                                                                  896 Arbitration
                                                                                                  790 Other Labor Litigation
     REAL PROPERTY             CIVIL RIGHTS             PRISONER PETITIONS                                                            FEDERAL TAX SUITS               899 Administrative Procedure
                                                                                                 791 Employee Retirement
 210 Land Condemnation       440 Other Civil Rights       Habeas Corpus:                                                               870 Taxes (U.S.                    Act/Review or Appeal of
                                                                                                    Income Security Act
 220 Foreclosure             441 Voting                  463 Alien Detainee                                                               Plaintiff or                    Agency Decision
 230 Rent Lease & Ejectment  442 Employment              510 Motions to Vacate                                                            Defendant)                  950 Constitutionality of
 240 Torts to Land           443 Housing/                     Sentence                                                                 871 IRS—Third Party                 State Statutes
 245 Tort Product Liability      Accommodations          530 General                                                                      26 USC 7609
                                                                                                     IMMIGRATION
 290 All Other Real Property 445 Amer. w/Disabilities -  535 Death Penalty
                                                                                                 462 Naturalization Application
                                 Employment              Other:                                   465 Other Immigration
                             446 Amer. w/Disabilities -  540 Mandamus & Other
                                                                                                     Actions
                                 Other                   550 Civil Rights
                             448 Education               555 Prison Condition
                                                         560 Civil Detainee -
                                                             Conditions of
                                                             C fi         t
             IV. NATURE OF SUIT (Place an “X” in One Box Only)
             V. ORIGIN (Place an “X” in One Box Only)
      1 Original         2 Removed from                   3   Remanded from                 4 Reinstated or          5 Transferred from            6 Multidistrict
         Proceeding        State Court                        Appellate Court                 Reopened                 Another District              Litigation
                                                                                                                   (specify)
                                    Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                    18 U.S.C. § 924(d)(1)
VI. CAUSE OF ACTION                 Brief description of cause:


VII. REQUESTED IN                        CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                   CHECK YES only if demanded in complaint:


     COMPLAINT:                          UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:                Yes         No
VIII. RELATED CASE(S)
                                        (See instructions):
      IF ANY                                                   JUDGE                                                              DOCKET NUMBER
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD


_9/25/2019
FOR OFFICE USE ONLYRECEIPT #                AMOUNT APPLYING IFP                     JUDGE      MAG. JUDGE
